DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 17/308,623, last communication received on 07/13/2021. Claims 1-20 are pending; claims 1, 6-7, 9-11, 16, and 18-20 are rejected; claims 2-5, 8, 12-15, and 17 are objected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  “and/or” in line 4 and 6 respectively.  It is not clear whether “and” is used or “or” is used in the claims. Examiner assumes “or” is used in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 6-7, 9-11, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0403817 A1 to Daredia et al. (hereinafter Daredia) in view of U.S. Patent Application Publication 2013/0325972 A1 to Boston et al. (hereinafter Boston).

As to claim 1, Daredia teaches a method for generating a news feed (Methods, systems, and non-transitory computer readable storage media are disclosed for generating meeting insights based on media data and device input data, Daredia, Abstract, [0005]-[0006]), the method comprising:
identifying, by a processor in real time, a trigger event initiated by at least one participant of the meeting, wherein the trigger event is indicative of at least a reference, by the participant, to metadata associated with the meeting (the content management system analyzes user inputs (e.g. trigger event) to client devices in connection with the meeting to determine relevant portions of the meeting (e.g., relevant portions of an audio recording of the meeting) (e.g. metadata). For instance, the content management system can communicate with one or more client devices to determine whether a user interacts with a client device during a meeting to mark a portion of the meeting that is relevant to the user by, for example, tapping on the client device (e.g., a tap or movement detected by an accelerometer of the client device), Daredia, [0019]-[0021], [0038]-[0040], [0043]-[0052]. Note: “the client devices 204, 206a-206c, 208 communicate with the content management system 102 to provide device input data and audio data in real-time. Specifically, the content management system 102 can receive device input data and audio data while the meeting is ongoing. The content management system 102 can then analyze the data and provide feedback and/or provide other message insights to one or more of the client devices 204, 206a-206c, 208 in real-time” in Daredia, [0052]);
capturing, during a meeting by the processor, one or more meeting snippets based on identification of the trigger event (the content management system analyzes user inputs to client devices in connection with the meeting to determine relevant portions of the meeting (e.g., relevant portions of an audio recording of the meeting). For instance, the content management system can communicate with one or more client devices to determine whether a user interacts with a client device during a meeting to mark a portion (e.g. snippets) of the meeting that is relevant to the user by, for example, tapping on the client device (e.g., a tap or movement detected by an accelerometer of the client device), Daredia, [0019]-[0021], [0038]-[0040], [0043]-[0052]);
receiving, by the processor, feedback on each of the meeting snippets from a plurality of participants during the meeting (For example, the client devices 206a-206c and/or client device 208 include one or more client applications that allow users to provide feedback or other input regarding the meeting to the content management system 102. Specifically, as mentioned, the content management system 102 uses input to client devices in combination with analysis of data (e.g., audio data) to determine relevant portions of media or documentations for a user, Daredia, [0043]-[0052], [0054]-[0061], [0095]-[0098]);
Daredia does not explicitly disclose dynamically generating, by the processor, a news feed based on the captured meeting snippets and the feedback.
Boston discloses generating a news feed based on captured meeting contents (illustrative embodiments may generate meeting digest feeds to news aggregators for dissemination. Illustrative embodiments may generate the meeting digest feeds in, for example, an extensible markup language (XML) format for consumption by any XML data feed consumer, Boston, [0046]-[0048], [0065]-[0073], [0078]-[0081]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate a new feed based on meeting contents and user preferences as taught by Boston to modify the method of Daredia in order to facilitate access to recorded meetings and encourage improved information sharing among users.
Daredia-Boston discloses displaying, by the processor, the dynamically generated news feed to the plurality of participants in the embodiment (the content management system 102 can alternatively generate a notification for display within a client application or on an operating system of a client device of an identified user, Daredia, [0054]-[0061]. Note: in view of Boston).

As to claim 6, Daredia-Boston discloses the method of claim 1, further comprising categorizing, by the processor, the news feed into one or more categories user preferences and interests, Boston, [0078]-[0081]).

As to claim 7, Daredia-Boston discloses the method of claim 6, wherein the metadata associated with the meeting comprises at least one of: the meeting data and an agenda of the meeting, and wherein the meeting data comprises audio content, video content, meeting notes, presentation content, screen sharing content, and/or file sharing content (Daredia, [0019]-[0021], [0038]-[0040], [0043]-[0052]).

As to claim 9, Daredia-Boston discloses the method of claim 1, further comprising: receiving, by the processor, a selection of one or more categories from at least one participant from the plurality of participants; and providing, by the processor, a news feed associated with each of the selected one or more categories to the at least one participant from the plurality of participants (user preferences and interests, Boston, [0078]-[0081]).

As to claim 10, Daredia-Boston discloses the method of claim 9, further comprising identifying, by the processor, one or more relevant categories of news feed associated with the plurality of participants, wherein the one or more relevant categories are derived by using machine learning techniques on participant preferences associated with each of the plurality of participants (user preferences and interests, Boston, [0078]-[0081], [0056]).

Note: hardware processor and memory/CRM are disclosed in Daredia, [0141]-[0144], Fig. 7). Accordingly, claims 11, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daredia in view of Boston.

Allowable Subject Matter
Claims 2-5, 8, 12-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art references on record do not disclose the limitation in claims 2-5, 8, 12-15, and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        1/14/2022